THOMAS, Senior District Judge:
MODIFIED OPINION
In our opinion United States v. Rosenthal, 793 F.2d 1214 (11th Cir.1986), Appellant Harold Rosenthal’s conviction on Count Thirteen, conspiracy to import cocaine in violation of 21 U.S.C. § 963, was vacated due to said offense merging with his § 848 conviction and sentence.
In his motion for modification of opinion, Appellant Bonadonna argues that his conviction for the same offense should be vacated in light of Bonadonna’s adoption of the arguments asserted by his co-appellants. An examination of the record discloses that Bonadonna, with respect to his § 963 conviction, is in the same posture as Rosenthal. Accordingly, Bonadonna’s conviction and sentence under Count Thirteen must be, and hereby is, VACATED. United States v. Harrington, 761 F.2d 1482 (11th Cir.1985).